Citation Nr: 0301065	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  99-20 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son in law


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from October 
1944 to January 1946.

This appeal arises from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines, which denied entitlement to 
service connection for the cause of the veteran's death 
and entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 USC § 1318.

The Board addressed that matter in a decision dated in 
October 2001.  The appellant appealed to the Court of 
Appeals for Veterans Claims (Court), which by Order dated 
in July 2002 granted the VA Secretary's motion to remand 
for Board consideration of the potential impact of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096.  The Court also directed the 
Board to provide appropriate consideration of the RO's 
development, in the statement of the case, of the issue of 
entitlement to DIC under 38 U.S.C.A. § 1318.

As noted in the October 2001 decision, the issue of 
entitlement to DIC under the provisions of 38 USC § 1318 
was developed by the RO in the rating decision and 
statement of the case.  A review of the file by the Board, 
however, notes that no evidence, and no statements of the 
appellant have been presented which would indicate that 
there is any plausible claim under those provisions.  All 
evidence and argument presented in this claim has been 
based on a claim for DIC based on direct service 
connection for the cause of the veteran's death.  The 
Board acknowledges that the Secretary's motion, which has 
been incorporated into the Court's decree directs the 
Board to provide appropriate consideration of this matter, 
and references 67 Fed. Reg. 16309 (April 5, 2002); Nat'l 
Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans 
Affairs, 260 F.3d 1365 (Fed. Cir. 2001).  Having given 
this issue renewed consideration, the Board concludes, as 
before, that no evidence, and no statements of the 
appellant have been presented which would indicate that 
there is any plausible claim under 38 U.S.C.A. § 1318.  
The claim has been presented as, and all evidence 
associated with it, has been in support of a claim for 
direct service connection for the cause of the veteran's 
death.


FINDINGS OF FACT

1.  The veteran died in May 1973.

2.  The death certificate reveals that the cause of death 
was peptic ulcer.

3.  At the time of the veteran's death, he was not 
service- connected for any disabilities.

4.  Service connection for cause of the veteran's death 
was denied in a May 1997 Board decision.

5.  Evidence submitted in support of the appellant's 
application to reopen a claim of service connection for 
cause of the veteran's death subsequent to the 1997 Board 
decision consists of copies of previously considered 
medical statements, affidavits, and the appellant and her 
son in law's testimony.



CONCLUSIONS OF LAW

1.  The May 1997 Board decision that denied service 
connection for cause of the veteran's death is final.  38 
U.S.C.A. §§ 5108; 7104 (West 1991); 38 C.F.R. § 20.300 
(2002).

2.  Evidence received since the May 1997 Board decision 
with respect to service connection for cause of the 
veteran's death is not new and material; and the claim is 
not reopened.  38 U.S.C.A. § 5108, 7104 (West 1991); 38 
C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal. On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  The VCAA eliminated the well-grounded requirement 
and modified VA's duties to notify and assist claimants.  
See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (as amended).

To implement the provisions of the VCAA, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Generally, the provisions of this liberalizing 
law, to include the implementing regulations, are 
"potentially applicable to claims pending on the date of 
the VCAA's enactment."  See Holliday v. Principi, 14 Vet. 
App. 280, 290 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well- grounded claim and provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Notably, the regulations create an exception to the 
applicability rule with respect to VA assistance in cases 
of claims to reopen a finally decided claim.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  In effect, this exception 
applies to any claim to reopen a finally adjudicated claim 
received on or after August 29, 2001.  Id.  In addition, 
the amended regulatory provisions of 38 C.F.R. § 3.156(a) 
redefine the term "material evidence" and incorporate an 
evidentiary prerequisite of establishing "a reasonable 
possibility of substantiating the claim," for the purpose 
of reopening a claim.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a)).  The 
Secretary specifically provided that the amendment to 
section 3.156(a) would be applicable to any claim to 
reopen a finally decided claim received on or after August 
29, 2001, thereby creating another exception to the 
applicability rule.  Id.  Inasmuch as the appellant's 
request to reopen her claim for entitlement to service 
connection for the cause of the veteran's death was 
received in December 1997, which is well in advance of 
August 29, 2001, the implementing and amended regulations 
do not apply for the purpose of determining whether the 
appellant in this case has submitted new and material 
evidence sufficient to reopen her claim.  Id; cf. Karnas 
v. Derwinski, supra.

In this case, the RO has not yet had an opportunity to 
consider the claim on appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the issue of whether new and material 
evidence has been submitted by the appellant that would 
warrant reopening her claim for entitlement to service 
connection for the cause of the veteran's death, without 
first remanding the claim to the RO, as the requirements 
of the new law have essentially been satisfied.  In this 
regard, the record reflects that, in March 1999, the 
appellant submitted both medical and lay evidence in 
support of her application to reopen her claim.  Moreover, 
the April 1999 rating decision and the September 1999 
Statement of the Case addressed the law and the 
evidentiary shortcomings of the appellant's application.  
In addition, at a travel board hearing in June 2001, the 
appellant was provided an opportunity to present 
additional argument and evidence in support of this 
appeal.  Thus, the Board finds that the appellant has been 
adequately notified of the evidence necessary to complete 
her application.  Therefore, no further assistance to the 
appellant regarding the development of evidence is 
required to ascertain whether new and material evidence 
has been submitted warranting reopening the claim.  See 
generally VCAA 2000; McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  Accordingly, adjudication of this 
appeal, without referral to the RO for initial 
consideration under the new law, poses no risk of 
prejudice to the appellant. See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Background

The appellant contends that the veteran had severe stomach 
pain in service.  She asserts that his gastrointestinal 
symptoms in service were later found to be caused by an 
ulcer.  She avers that the veteran died due to an ulcer, 
which first appeared in service, due to irregular and 
inadequate meals.

To establish service connection for a claimed disability, 
the facts as shown by the evidence must demonstrate that a 
particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection may also be granted on a presumptive 
basis for certain chronic disabilities, including peptic 
ulcers, when they are manifested to a compensable degree 
within the initial post service year.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

The death of a veteran will be considered as having been 
due to service-connected disability when the evidence 
establishes that such disability was either the principal 
or a contributory cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it aided or lent 
assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.312 (2002).

Service connection for the cause of the veteran's death 
was denied in a rating decision of September 1996.  The 
appellant entered a timely notice of disagreement and 
appeal regarding this issue.  In a Board decision dated in 
May 1997 the denial of service connection for the cause of 
the veteran's death was upheld.  

The evidence of record at the time of the May 1997 Board 
decision consisted of the veteran's service medical 
records, records and statements from Dr. Asuncion, 
affidavits of the veteran's spouse and friends, the 
veteran's death certificate, and sworn statements from the 
appellant and two of the veteran's service comrades.

The veteran had recognized guerrilla service from October 
1944 to January 1946.  There is no indication in the 
claims folder that the veteran was held as a prisoner of 
war.  According to the death certificate, he died in May 
1973.  The cause of death was listed as an ulcer.

At the time of his death the veteran was not service 
connected for any disabilities.  In statements and in an 
affidavit his widow claimed service connection for the 
ulcer that led to his death.

The veteran's Affidavit of Philippine Army Personnel, 
dated in December 1945, reveals that no wounds or 
illnesses were incurred between December 1941 and the date 
of return to military control.  According to the service 
medical records the only disability treated in service was 
cellulitis.  There is no indication of treatment for 
gastrointestinal symptoms or an ulcer in the service 
medical records.

The first clinical indication of treatment for an ulcer 
appears in a January 1996 private medical certificate.  
The private physician stated that he had treated the 
veteran for a chronic peptic ulcer from January 1970 to 
May 1973.

The appellant also submitted two affidavits.  One 
affidavit stated that the signer had served in the 
military with the veteran.  He stated that the veteran 
complained of severe stomach pain.  He reported that the 
veteran said he had an ulcer caused by eating irregular 
meals while in the field.  The other affiant stated that 
he was acquainted with the veteran and met him while they 
were home on leave.  He indicated that the veteran had 
told him that he had severe stomach pain.  After their 
discharge from the service he stated that the veteran 
continued to complain of stomach pain.  The appellant has 
also submitted an affidavit that states that the veteran 
had peptic ulcer disease which was contracted in service.

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. § 7104.  
If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition 
of the claim.  38 U.S.C.A. § 5108.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon 
the specific matter under consideration; 3) which is 
neither cumulative nor redundant; and 4) which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  For the limited purpose of determining whether to 
reopen a claim, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence submitted subsequent to the May 1997 Board 
decision consists of further statements of the appellant, 
her testimony and that of her son in law at a personal 
hearing, and copies of statements earlier considered from 
Dr. Asuncion.

The Board acknowledges that the appellant has submitted 
evidence that is new to the record since the final 
disallowance in May 1997, in the form of her testimony and 
that of her son in law.  As this testimony essentially 
parallels earlier statements, and adds nothing new, it is 
merely cumulative.  Although the RO reopened the claim in 
a September 1999 statement of the case, the reasoning 
behind that decision is unclear.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) A rating decision of July 1999 
specifically stated that no new and material evidence had 
been presented.  The only evidence presented subsequent to 
the July 1999 rating decision and prior to the September 
1999 statement of the case was a copy of a previously 
considered document.  The Board concludes that no new and 
material evidence has been presented to reopen the claim 
for service connection for the cause of the veteran's 
death.


ORDER

New and material evidence not having been submitted to 
reopen the appellant's claim for service connection for 
cause of the veteran's death, the appeal is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

